DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 01/20/2022. Claims 1, 8 and 10 and have been amended. 


Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	 Regarding claim 1, the prior art does not teach or fairly suggest “…a camera connection portion which has a connection part connected to the camera module and is configured to move between a first position at which the camera module is stored in the housing and a second position at which the camera module protrudes out of the housing; a push portion configured to push the camera connection portion from the first position to the second position when the camera connection portion is at the first position and to be separated from the camera connection portion when the camera connection portion is at the second position; a restoring member configured to provide a restoration force to the camera connection portion to return the camera connection portion from the second position to the first position; and 2 a locking portion configured to restrict a position movement of the camera connection portion when the camera 

6. 	Claims 2-15 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.
7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/10/2022